Citation Nr: 0328663	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 2001, 
for the grant of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35, to include the issue of 
entitlement to permanency of the veteran's total disability 
rating.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to an increased evaluation of 70 
percent for PTSD, effective August 1, 2001.  The veteran 
subsequently perfected an appeal regarding the effective date 
assigned in that decision.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in May 2002.

In the August 2001 rating decision, the RO also denied 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  The veteran also perfected an appeal 
regarding that issue.  This matter will be discussed in 
greater detail in the Remand portion of this decision.


FINDING OF FACT

The credible and probative evidence of record establishes 
that the veteran's PTSD has been manifested by symptomatology 
consistent with a 70 percent evaluation since March 16, 2000, 
which is the date on which his original claim for service 
connection was received.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 16, 2000, 
for the award of a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9411 (2003); VAOPGCPREC 12-
98 (Sept. 23, 1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records on file are 
sufficient to resolve the matter. 

II.  Effective date prior to August 1, 2001, for the grant
of a 70 percent disability rating for PTSD

The veteran is seeking an effective date prior to August 1, 
2001, for the grant of the 70 percent disability rating for 
PTSD awarded to him by the RO.  He essentially contends that 
he should be awarded an effective date of March 16, 2000, 
because this was the date on which he filed his initial claim 
for service connection.  

The record reflects that, on March 16, 2000, the veteran 
filed an informal claim of entitlement to service connection 
for PTSD, on a VA Form 21-4138, Statement in Support of 
Claim.  He had previously filed a formal claim for 
compensation, for a disability not now in issue, in January 
1982, on VA Form 21-526, Veteran's Application for 
Compensation or Pension.

At the outset, the Board notes that, although the veteran's 
claim of service connection for PTSD was filed informally, it 
did not run afoul of the requirement, at 38 U.S.C.A. § 5101; 
38 C.F.R. § 3.151, that a person seeking VA benefits must 
file a specific claim form.  This is true because, as noted 
above, he had, in fact, filed a formal claim, albeit for 
another disability, many years before.  Once a veteran has 
filed a formal compensation claim, which contains all of the 
veteran's basic military and personal identifying information 
needed by VA, a later informal claim is adequate.  See, e.g., 
Norris v. West, 12 Vet. App. 413, 421 (1999); 38 C.F.R. 
§ 3.155(c).

In March 2001, the veteran underwent a VA examination in 
which it was determined that he suffered from PTSD as a 
result of his military service.  In an April 2001 rating 
decision, the RO granted entitlement to service connection 
for PTSD and assigned a 50 percent evaluation, effective from 
March 16, 2000.  Thereafter, in July 2001, the veteran was 
hospitalized for treatment of his PTSD.  The RO subsequently 
obtained the discharge summary from the veteran's 
hospitalization, and, in an August 2001 rating decision, 
granted entitlement to an increased evaluation of 70 percent 
for PTSD, effective August 1, 2001.  

The Board believes that the factual scenario described above 
is essentially identical to the one contemplated by the 
provisions of 38 C.F.R. § 3.400(q)(1)(i) (2003).  Pursuant to 
that regulation, when new and material evidence is received 
within the appeal period after an RO determination, or prior 
to an appellate decision on the matter, and that evidence 
warrants favorable action, the effective date of such action 
will be as though the former decision had not been rendered.  
Under such factual circumstances, the former decision 
regarding the claim for increased rating becomes a nullity, 
and the claim must be regarded as an original claim.  See 
VAOPGCPREC 12-98 (Sept. 23, 1998) (holding that the 
provisions of 38 C.F.R. § 3.400(q)(1)(i) do apply to claims 
for increased compensation).  




In this case, the RO received new and material evidence in 
the form of a VAMC discharge summary within one year of the 
April 2001 rating decision in which a 50 percent evaluation 
was assigned.  It was based upon that evidence that the RO 
awarded a 70 percent evaluation in the August 2001 rating 
decision.  Therefore, pursuant to the provisions of 38 C.F.R. 
§ 3.400(q)(1)(i), the April 2001 rating decision is 
essentially a nullity with respect to the assignment of the 
50 percent evaluation.  See VAOPGCPREC 12-98, supra.

Accordingly, in addressing the issue of whether an earlier 
effective date is warranted for the 70 percent evaluation for 
PTSD, the Board finds that the statutory provision and 
regulations governing the effective date of an original claim 
for compensation or a claim for increase, 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400, must be applied.  As noted 
above, the veteran's informal claim for PTSD was, in effect, 
an original claim for that particular disability.  Thus, the 
effective date of the veteran's award must be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400.  

Having reviewed the complete record, the Board concludes that 
the veteran is correct in his assertion that the report of 
his March 2001 VA examination supports the assignment of a 70 
percent evaluation for PTSD.  In this regard, the Board notes 
the VA examiner's conclusion that the veteran "suffers 
significant and severe symptoms of post-traumatic stress 
disorder, which are evidenced in his medical records dating 
back to 1993."  The examiner explained that the veteran 
experienced tremendous feelings of guilt and repeated 
intrusive thoughts about the deaths he had witnessed.  It was 
also noted that he often missed work due to marked 
depression, and that he did not get along with others.  
Examination revealed his affect to be dysphoric, tearful, and 
congruent with depressed mood.  During the examination, the 
veteran reported that he did not have any contact with 
several of his children or their mothers, although he 
currently lived with a girlfriend whom he described as being 
very supportive.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 45, which is representative of 
serious symptoms or serious impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

In view of the foregoing, the Board finds that the 
symptomatology demonstrated during the veteran's March 2001 
VA examination is consistent with the assignment of a 70 
percent evaluation under 38 C.F.R. § 4.130, DC 9411 (2003), 
which contemplates occupational and social impairment, with 
deficiencies in most areas, such as work and family relations 
due to such symptoms as impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.

Furthermore, the Board notes that, based on the findings of 
the March 2001 VA examiner, and the veteran's VA treatment 
records, it appears that he had been manifesting a similar 
level of symptomatology for several years prior to that 
examination.  Thus, the Board finds that an effective date of 
March 16, 2000, is warranted for the grant of the 70 percent 
evaluation for PTSD, because that is the date of the 
veteran's original claim of entitlement to service connection 
for PTSD.

The Board notes in passing that there is no basis in law or 
regulations for awarding entitlement to compensation benefits 
prior to the date of receipt of an original claim for service 
connection, unless that claim was filed within one year of 
the veteran's separation from active service.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(2)(i).  In this case, the 
record reflects that the veteran was discharged from service 
in November 1969, and his original claim seeking service 
connection for PTSD was received on March 16, 2000.  Thus, 
there is no basis for awarding entitlement to a 70 percent 
evaluation for PTSD prior to March 16, 2000.  

In summary, the Board concludes that the credible and 
probative evidence supports the assignment of an earlier 
effective date of March 16, 2000, for the award of the 
veteran's 70 percent evaluation for PTSD.  The benefit sought 
on appeal may accordingly be granted.



ORDER

Entitlement to an earlier effective date of March 16, 2000, 
for the grant of a 70 percent disability rating for PTSD is 
granted.


REMAND

The veteran is also seeking entitlement to Dependents' 
Educational Assistance (DEA) under Chapter 35 of title 38, 
United States Code.  He essentially contends that he should 
be eligible for this benefit because he believes that he is 
permanently and totally disabled as a result of his PTSD.

VA law provides that DEA may be paid to a child or surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2003).

Thus, in this case, in order to determine whether the veteran 
is eligible for Dependent's Educational Assistance, the Board 
must first address the preliminary matter of whether the 
veteran has a permanent total service-connected disability.  

A review of the record shows that the veteran has been 
awarded the following schedular service-connected disability 
ratings:  70 percent for PTSD; 10 percent for bilateral 
blepharitis; 10 percent for tinnitus; zero percent for 
bilateral hearing loss; and zero percent for hypopigmented 
areas in several locations, residual of fragment injuries.  
In addition, the RO has awarded him a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  However, the Board notes that the total 
disability may or may not be permanent.  Permanence of total 
disability exists when such impairment is reasonably certain 
to continue throughout the life of the disabled person.  
38 C.F.R. § 3.340(b) (2003).  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  Id.

It does not appear that the RO has adjudicated the matter of 
the permanency of the veteran's total disability rating.  
Furthermore, the Board believes that there is insufficient 
evidence of record to allow the Board to make a decision on 
that issue.  Therefore, we find that a remand is warranted, 
so that the RO can review the matter in the first instance, 
and provide the veteran with a VA examination in order to 
establish whether his TDIU is reasonably certain to continue 
throughout his life.

Accordingly, this case is remanded for the following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other pertinent judicial or 
legislative guidance which may be 
forthcoming.  The RO is also free to 
undertake any additional evidentiary 
development deemed necessary.

2.  The RO should render a decision as to 
whether the veteran's current total 
disability rating should be declared to 
be permanent.  In so doing, the RO is 
free to determine whether a VA medical 
examination is necessary to such a 
decision.  If the RO determines that a VA 
examination is needed, such should be 
expeditiously accomplished.  The claims 
folder must be provided to the examiner 
for review.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should be 
asked to specifically discuss whether the 
veteran's current total service-connected 
disability is reasonably certain to 
continue throughout his life (i.e., 
whether the probability of permanent 
improvement under treatment is remote).  
The report of examination should be 
associated with the veteran's claims 
folder.

3.  The RO should then readjudicate the 
issue of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. 
Chapter 35, to include the issue of 
entitlement to permanency of the 
veteran's total rating.  If the benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



